Citation Nr: 0409131	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  00-22 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1957 to December 
1957 and from January 1959 to August 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, tacitly determined that new and material 
evidence had been received to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death; denied that claim; and denied dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318.  In November 2003, the appellant was 
afforded a hearing before the undersigned Veterans Law Judge.  
The appellant has been represented throughout this appeal by 
the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

The appellant asserts on appeal that the veteran suffered 
from hypertension during his periods of active service which 
ultimately precipitated his fatal myocardial infarction or, 
in the alternative, the veteran's service-connected 
disabilities contributed substantially or materially in 
bringing about his demise.  Given the provisions of 38 C.F.R. 
§ 3.312 (c) (2003), the Board finds that a VA cardiovascular 
evaluation of the clinical record would be helpful in 
resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should then request that a 
cardiovascular evaluation of the clinical 
record be conducted.  The examining VA 
physician should expressly state whether 
the veteran had hypertension.  The doctor 
should advance an opinion which addresses 
the following questions:  (1) If the 
veteran had hypertension, is it more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the disorder was manifested during his 
periods of active service; was 
etiologically related to his 
service-connected disabilities; or 
otherwise originated during active 
service? and (2) Is it more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
hypertension, if existent, and/or his 
service-connected disabilities 
contributed to his cardiovascular 
disabilities in bringing about his 
demise?  

3.  The RO should then readjudicate the 
issues of service connection for the 
cause of the veteran's death and the 
appellant's entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 (West 
2002) with specific consideration of the 
provisions of 38 C.F.R. § 3.312 (c) 
(2003).  If the benefits sought on appeal 
remain denied, the appellant and her 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See  M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


